DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-5, 8, 9, 12-16 and 25-28. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
 
Applicants' arguments, filed 11/01/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 recites the transitional phrase “consisting essentially of” in the first line and the transitional term “comprises” in the second line. Claims 26 and 27, which depend from claim 25, recite the transitional term “comprising.” The transitional term “comprising” is open-ended and does not exclude additional, unrecited elements. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified material and those that do not materially affect the basic and novel characteristics of the claimed invention. See MPEP 2111.03. Since the claims includes both “comprising” and “consisting essentially of” and those two terms have different meanings, the claims are indefinite since it is unclear what materials are within the scope of the claimed invention. 

Claim Rejections - 35 USC § 112 – Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites wherein the total volume of fatty acid ranges from not less than 1% to not more than 20%. Claim 1 recites wherein the first branched fatty acid is not less than 2%. Thus, claim 1 recites wherein the total volume of fatty acid has to be greater than 2%. Claim 14 fails to further limit claim 1 by reciting a total volume of not less than 1%, which includes less than 2%. 
Claim 15 recites wherein the first branched fatty acid is not less than 1%, which includes less than 2%. Claim 1 recites wherein the first branched fatty acid is not less than 2%. Thus, claim 15 fails to further limit claim 1 by reciting a volume outside of the range recited in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 2, 4, 5, 12-15, 25, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri et al. (US 2011/0150804, Jun. 23, 2011).
	Nojiri et al. disclose a hair treatment composition (abstract). The hair treatment composition may further contain a conditioning component such as an oil agent (¶ [0056]). Examples of the oil include higher fatty acids such as oleic acid (i.e. first unbranched fatty acid), 18-methyleicosanoic acid (i.e. first branched fatty acid), and a mixture of these fatty acids/branched fatty acids (¶ [0063]). These oil agents may be used singly or in combination of at least two or more kinds. The content thereof is preferably 0.1 to 20 mass % in the composition from the viewpoint of the effect in improving feel and stability toward separation of the composition (¶ [0064]). The composition may comprise at least 5% by volume of water (Table 1). The form of the hair treatment composition may be a liquid (i.e. solution) (¶ [0074]). The hair treatment 
 The prior art discloses a composition containing water (Table 1), 8-methyleicosanoic acid (i.e. first branched fatty acid) (¶ [0063]), and oleic acid (i.e. first unbranched fatty acid) (¶ [0063]). Together this would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision). 
	In regards to instant claims 1 and 12-15 reciting the amount of fatty acids, Nojiri et al. disclose wherein the oil agent improves feel and stability of the composition. Therefore, it would have taken no more than the relative skills of one of ordinary skill in 
In regards to instant claim 25 reciting “consisting essentially of,” absent a clear indication in the specification or claims of what the basic and novel characteristics of the claimed composition actually are, the term “consisting essentially of” is construed as being equivalent in meaning to the term “comprising”. PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998). In the instant case, the instant specification does not disclose what materials in hair treatment compositions would affect the basic and novel characteristics of the claimed invention. Therefore, a clear indication in the specification or claims of what the basic and novel characteristics of the claimed composition actually are is absent and the term “consisting essentially of” is construed as being equivalent in meaning to the term “comprising”.

2.	Claims 3 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri et al. (US 2011/0150804, Jun. 23, 2011) in view of Lindentahl et al. (EP 0091740 A2, Oct. 19, 1983). 
	The teachings of Nojiri et al. are discussed above. Nojiri et al. do not disclose wherein the composition further comprise an acidic buffer.
	However, Lindentahl et al. disclose a composition for treating hair (abstract). Although not required, it is suggested to include a buffering agent in the composition to stabilize the pH within the preferred range (¶ [0045]). Suitable buffers include acetic acid/sodium acetate (¶ [0047).
prima facie obvious to one of ordinary skill in the art to have incorporated an acetic acid/sodium acetate buffer into the composition of Nojiri et al. motivated by desire to stabilize the pH of the composition since this is desirable as taught by Lindentahl et al. 

3.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri et al. (US 2011/0150804, Jun. 23, 2011) in view of Obukowho et al. (US 2011/0253161, Oct. 20, 2011).
	The teachings of Nojiri et al. are discussed above. Nojiri et al. do not disclose wherein the composition further comprise linoleic acid.
	However, Obukowho et al. disclose a method of neutralizing alkaline hair comprising applying a composition comprising at least one fatty acid (claim 1). 
Suitable fatty acids include linoleic acid (claim 8). The fatty acids restores hair (¶ [0052]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Nojiri et al. disclose wherein the composition comprises one or more fatty acids. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated linoleic acid into the composition of Nojiri et al. since it is a known and effective fatty acid and it restores hair as taught by Obukowho et al. 

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri et al. (US 2011/0150804, Jun. 23, 2011) in view of Van et al. (US 2008/0085252, Apr. 10, 2008).
	The teachings of Nojiri et al. are discussed above. Nojiri et al. do not disclose wherein the composition further comprise not less than 1% and not more than 8% by volume hydrolyzed keratin protein.
	However, Van et al. disclose a composition for treating hair (¶ [0002]). The composition comprises hydrolyzed keratin protein as a moisturizer (claim 2). The hydrolyzed keratin also functions as a hair protein (¶ [0014]). Keratin is the protein hair is made of and may be essential for proper growth and strength of new hair (¶ [0007]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated hydrolyzed keratin protein into the composition of Nojiri et al. motivated by the desire to formulate the composition to provide the additional benefits of moisturizing, hair growth, and hair strength as taught by Van et al. 
	In regards to the amount of hydrolyzed keratin protein recited in claim 16, it would have taken no more than the relative skills of one of ordinary skill in the art through routine optimization to determine an effective amount of hydrolyzed keratin protein depending on the amount of moisturizing, hair growth, and hair strength desired. 

Response to Arguments
	Applicant argues that Nojiri appears silent with regard to the concentration of the first branched fatty acid, e.g., “not less than 2% and not more than 20% by volume of the hair treatment solution.”


Conclusion
Claims 1-5, 8, 9, 12-16 and 25-28 are rejected.
No claims are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612